Citation Nr: 1209396	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-07 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disorder, variously diagnosed as keratoconjunctivitis, macular degeneration, cataracts and Sjogren's syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1943 to January 1946.  During the pendency of this appeal, the Veteran passed away.  The United States Court of Appeals for Veterans Claims (Court) granted a motion for substitution in March 2011, substituting the surviving spouse of the Veteran as the appellant in this claim.  Breedlove v. Shinseki, 24 Vet. App. 7, 13 (2010) (per curiam order).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2008, the Board determined that new and material evidence had been submitted to reopen the previously denied claim.  The Board then remanded the Veteran's claim for further adjudication, and in May 2009, the Board denied the Veteran's claim of entitlement to service connection.  The appellant appealed the Board's May 2009 decision to the Court, and in May 2011, the Court vacated the May 2009 decision and remanded it back to the Board for further adjudication.  

Prior to his death, the Veteran testified at a hearing in April 2008 before a Veterans Law Judge at the RO in St. Petersburg, Florida.  In November 2011, the appellant was notified that this Judge was no longer employed by the Board.  She was instructed that if she did not respond to this letter within 30 days, the Board would assume that she did not wish to have another hearing before a Veterans Law Judge currently employed by the Board.  As of yet, the Board has not received a response from the appellant, and as such, it is presumed that she does not desire another hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran suffered a left eye disorder during his lifetime as a result of military service.  Specifically, the Veteran testified prior to his death that his eye problems first manifested in approximately 1943.  The Veteran reported that he was involved in a training session for a combat field medic assignment when a landmine exploded to his left, throwing him some 20 to 30 feet.  It was his assertion that he suffered from left eye problems following this injury for the remainder of his life.  

The Veteran was previously afforded a VA examination of the left eye in September 2008.  The examiner noted that the Veteran reported a history of trauma in military service.  The specific nature of the Veteran's reported trauma was not recorded.  The examiner diagnosed the Veteran with dry eyes bilaterally that were not visually significant.  No opinion as to etiology was provided for this condition.  The Veteran was also diagnosed with status post cataract incision and intraocular lens most likely necessitated by cataracts.  This was also noted to not be visually significant.  Finally, the Veteran was diagnosed with legal blindness of each eye that was most likely secondary to macular degeneration.  The examiner opined that the Veteran's macular degeneration was most likely not related to dry eyes or cataracts and that it was most likely not related to the Veteran's reported trauma.  No rationale was provided in support of these conclusions.  

In May 2011, the Court concluded that the above VA examiner's opinion was inadequate.  Specifically, the Court noted that the examiner failed to provide sufficient rationale in support of his opinions.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  For example, the Court noted that the examiner concluded that the Veteran's dry eye condition was "not visually significant" without stating any opinion in regard to etiology or service connection.  The Court further noted that the examiner only referred to trauma during military service without clarifying whether this specifically referred to a landmine flash.  Finally, the Court was of the opinion that the examiner only provided summary conclusions as to etiology without any rationale.  Therefore, the claims file must be returned to the VA examiner of September 2008 so that an addendum may be prepared in which the examiner fully supports all opinions offered with a thorough rationale.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the VA examiner who conducted the September 2008 examination of the Veteran's eyes.  A copy of this remand must also be provided to the examiner.  The examiner is asked to review the claims file and his previous examination report, and prepare an addendum to his September 2008 examination report.  The examiner is asked to opine as whether any of the disabilities found upon examination in 2008 (to include dry eyes), manifested during, or as a result of, active military service, to include as due to a nearby landmine explosion.  

The examiner must provide a complete rationale for all conclusions offered.  The Veteran's lay statements regarding eye problems following a nearby explosion should also be discussed and considered by the examiner when offering a final opinion.  

2.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the appellant and her representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


